ee - Case 1:21-cv-10040-LTS Document1 Filed 01/07/21 Page 1of15

Loos oo —BILED
a | _sINCLERKS OFFIgE,
‘ (Rev. 01/15) :

PETITION UNDER 28 U.S.C. §2254FOR WRITOF 7)2| JIN -7 PH |: 46
HABEAS CORPUS BY.A PERSON IN STATE CUSTODY . :

 

 

 

 

 

United States District Court . __| District: Massachusetts ij 8 nisTRieT coupT
Name (under which you were convicted): Mh i Deeks Heke itd! AAS So
,
CHa tistbtas) hear , | =
Place of Confinement : . ° Prisoner No.:

 

Shirley Medium Correctional Center

 

Petitioner (include the name under which you were convicted) : Respondent (authorized person having custody of petitioner)

Behan (ronda * Micha ) Koh Gees

The Attorney General of the State of: Maura Healy

 

 

 

 

PETITION

A (a) Name and location of court that entered the judgment 0 Pouviction you are challenging:

SM LBLE. ta specter CALS:

 

 

(b) Criminal docket or case number (if you know):

2, . a) Date of the judgment of conviction (if you know): Ly] / 7 yy, da Ly
-(b) Date of sentencing: tL aA [ 7 YK 7 ao VA Y

3. Length of sentence: . - /, 74 \ KO YG JOS

 

4, In this case, were you convicted on moré than one count or of more than one crime?’ ( Yes & No
5. “a all crimes of which you were convicted and sentenced in this case: _ _..

 

“asthe “ fp Vo lof. ug aa C

 

_L4 ZL hycl Un ininal

Pea sgecchaa 6 fF laine.
Ph SO 6CLON, OE Ait Aas

 

6. (a) What was your plea? (Check one)
, XEK (1) Not guilty o (3) Nolo contendere.(no contest)
oO @) Guilty. oO 4 Insanity plea
al
t
os

—) reas Case 1:21-cv-10040-LTS Document1 Filed 01/07/21 Page 2 of 15

i

7

AO 241 , Page 3
(Rev. 01/15)

(b) If you entered a guilty plea to one count or charge and a not guilty DTA another count or charge, what did

LUE
fi!

you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
NX jury OO Judgeonly
7. ‘Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes XB No
8. Did you appeal from the judgment of conviction?
XR Yes O No

9, If you did appeal, answer the following: . |
(a) Name of court: Massachusetts ‘ Apaeal' C) orto

(b) Docket or case number (if you know):

 

(c) Result: _ Denied ~..
(d) Date of result (if you know):

eee
‘

(e) Citation to the case (if you know):

‘© Grounds raised: Wiel fac Uaguc nes Wire-kp obdules 5
Leche WL OF atiteictad Ltr

_. A
Cviclonce Lihat JXCSEZ) heel bo WA Biond

 

 

 

————

(g) Did you seek further review by a higher state court? (ose ata .
If yes, answer the following: .
(1) Name of court: Nas Coch uta IC : SIC.

(2) Docket or case number (if you know):
(3) Result Nem hecl

 

 

(4) Date of result (if you know):

 
Oe a Case 1:21-cv-10040-LTS Document1 Filed 01/07/21 Page 3 of 15 |

AO 241 , Page 4
(ev. 01/15)

(5) Citation to the case (if you know):

 

(6) Grounds raised:

 

 

 

 

. (h) Did you file a petition for certiorari in the United States Supreme Court? O Yes XX No”
Tf yes, answer the following:

(1) Docket or case number (if you know):

 

@ Result:

 

 

(3) Date of result Gf you know): -

 

(4) Citation to the case (if you know):

 

10. _ Other than the direct appeals listed above, have you previously filed any other petitions, ‘applications, or motions
conceming this judgment of conviction in any state court? XK Yes O No
11.” Ifyour answer to Question 10 was "Yes," give the following information:

(ay (1) Name of court:

ee ee

_ (2) Docket or case number (if you know): .

 

_, 3) Date of filing (if you know):

 

(4) Nature of the proceeding

(5) Grounds raised: oil ace ‘the Ueqece. Lo :
Stoluke. fe ei rep —

Shin Mite lp.core OF. Female
And

EB coupe lig A LeSinted) fe Le

 

 

 

 

 

(6) Did you receive.a hearing where evidence was given on your petition, application, or motion?

Bie Cow)

(7) Result: Lol 2 A

(8) Date of result (if you know):

 
a . Case 1:21-cv-10040-LTS Document 1 Filed 01/07/21 Page 4 of 15

" 40241 Page 5
(Rev. 01/15) oe

(b) If you filed any second petition, application, or motion, give the same information:

. (1) Name of court: , Sf, YL kp-
LLGET

(2) Docket or case number (if you know):

 

 

 

(3) Date of filing (ifyoukmow):

 

(4) Nature of the proceeding: wet oe
(5) Grounds raised:

 

 

 

 

 

 

 

 

.

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
Sr 0 No

(7) Result: L

 

(8) Date of result (if you know):

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court: 7
. . 7 7
(2) Docket or case number (if you know): /

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 
Case 1:21-cev-10040-LTS Document1 Filed 01/07/21 Page 5 of 15

AO 241 Page 6
(Rev. 01/15) .

_(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion?

(1) First petition: XM Yes a No

(2) Second petition: 0. Yes 6 No

(3) Third petition: © Yes OG No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12. ' For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. .

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available

state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set

forth ali the grounds in this petition, you f be barred from presenting additional grounds at a later date.
(A

GROUND ONE: | fs iol SOL (agence. I, bret) Shbickv 4
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):, °°
Ablon 0 te Uganiged
ZS abebicol] Vague. Al

  

 

7

 

 

 

 

CET

 

 

 

 

 

-(b) If you did not exhaust your state remedies on Ground One, explain why: - J) fe . re
Case 1:21-cv-10040-LTS Document1 Filed 01/07/21 Page 6 of 15

41 : . - Page 7
ae. -OWI5)
(cD Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? xX Yes O No

(2) Ifyou did not raise this issue in your direct appeal, explain why: YL LL
0 . eT

 

 

(dD Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

XH Yes GO No

  
 

(2) If your answer to Question (d)(1) is "Yes," state:

_ Type of motion or petition:

 

 

 

 

 

 

 

 

 

 

wo. ° wo MO 88Gb ell
Docket or case number (ifyouknow!; =. “1?
Date of the court's decision; 9 47. SER. Sing
Resnlt (attach a copy of the court's opinion or order, if available): bei AQ: ia Tete
. qer i can ad.
‘ (3) Did you receive a hearing on your motion or petition? 0 O Yes XW No
(4) Did you appeal fro the denial of your motion or petition? .XEI Yes O No

_(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the = xy Yes O No

(6) If your answer to Question (d)(4) is "Yes, " state:

Name and location of the court where the appeal was filed: Lil eo

 

 

Docket or case number (if you know): 3G LI

 

Date of the court's decision: AY.wigk 22.6 2019

mee thy

Result (attach a copy of the court's opinion or order, if available): POLI? hed

eee:

 

 

(7) If your answer to Question (d)(4) or A "No," explain why you did not raise this issue:

 

 

 

 
Case.1:21-cv-10040-LTS Document1 Filed 01/07/21 Page 7 of 15

AO 241. . Page 8
(Rev. 01/15)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

- used to exhaust your state remedies on Ground One:

 

 

 

GROUND TWO: | ViboLior DF Livblga Setule us

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim,):

Tate Lblice. a scoctilnel: al flew Le
Ot f— fe. Obpata gach — Ail bar VILLE.

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why: 4) /, LL.
: . { ad

 

 

 

(c) Direct Appeal of Ground Two: . a a
(1) If you appealed from the judgment of conviction, did you raise this issue? ’ No
(2) If you did not raise this issue in'your direct appeal, explain why: | OLA

 

 

 

(d)° — Post-Conviction Proceedings:
(1) Did you raise fs issue through a post-conviction motion or petition for habeas corpus in a state trial court?
es O No .

(2) If your ‘answer to Question oo’ is "Yes," state:

- Type of motion or petition: Zt fo. TO a
’ Name and location of the court where the motion.or petition was filed: CL A&5, LR c { Y LO Vf CIS ~

(clL oo A

Docket or case number (if you know):

 

 

Date of the court's decision:

 
os Case 1:21-cv-10040-LTS © Document 1 Filed 01/07/21 Page 8 of 15

AO 241 . . Page 9
(Rev. 01/15) , .

Result (attach a copy of the court's opinion or order, if available): Dem ak

 

 

 

; —_—_
(3) Did you receive a hearing on your motion or petition? . 8 va Oe
(4) Did you appeal-from the denial of your motion or petition? fo _y és O No
(5) If your answer to Question (a)(4) is "Yes," did you raise this issue in the appeal? €s O No

SFC

Docket or case number (if you know):

(6) If your answer to Question (d)(4) is "Yes," state:
Name ep the court where the appeal was filed: Ll GSC - Ape 7 Ie lg OU fy 7

 

Date of the court's decision:

: L) L)
” Result (attach a copy of the court's opinion or order, if available): or f ¢ Y

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No,; ee why you did not raise this issue:

 

7

 

 

 

(e) Other Remedies; Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

 

 

 

 

UND THREE: /Emvle LA LA PI (roe L2OZ—
li Paton YO Kem SUL
(a) Supporting facts (Do not argue or ‘cite law. Just state the specikt facts that support your claim.):
[c OMAN wath. Ktkthren,. ee Gf ool LA Avo. (~
La el Lp Lor aiepe-. Geo
a UPL [Lesh thecLy DtHipdlac), Lhe Z Tea

_Aidagé ive Seca g x Lie braced Zeff

 

 

 
Case 1:21-cv-10040-LTS Document 1 Filed 01/07/21 Page 9 of 15

AO 241 . Page 10
. Rev. 01/15) ,

(b) If you did not exhaust your state remedies on Ground Three, explain why: L) Lh.

 

 

 

f.

 

 

 

 

(c) . Direct Appeal of Ground Three: - a
_(1) If you appealed from the judgment of conviction, did you raise this issue? , O No
(2) If you did not raise this issue in your direct appeal, explain why: Af ALhe_-
G)) Post-Conviction Proceedings: ——

(1): Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
hae 0. No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Lin / Cd L, x (te f Lape /

Name and location of the court where the motion or petition was filed

§uffalk Jeporia — (card

Docket or case number (if you know):

 

 

Date of the court's decision:.

Result (attach a copy of the court's opinion or order, if available): Merrlod

 

 

(3) Did you receivé.a hearing on your motion or petition? : . O Yes bio .

(4) Did you appeal from the denial of your motion or petition? . H es 1 No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? oe 1 No

_ (6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was s filed: LA C2. CS bpp fr CO ont ¢ Jc

Docket or case number (if you know):

 

 

Date of the court's decision: | . . ;
Result (attach a copy of the court's opinion or order, if available): wt /2 Nol oh

 

 

 

 
Case 1:21-cv-10040-LTS Document1 Filed 01/07/21 Page 10 of 15

AO 241 a Page 11
(Rev. 01/15)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise'this issue:

MYA

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three: Zhe. Qc. hort # CIC
: / 7 Vi i) [7 = :

 

 

GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) Ifyou did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four: |
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

 

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Yes OF No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 
‘Case 1:21-cv-10040-LTS Document1 Filed 01/07/21 Page 11 of 15

AO 241 . : 7 : Page 12
(Rev. 01/15)

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

" Result (attach a copy of the court's opinion or order, if available): ,

 

 

 

(3) Did you receive a hearing on your motion or petition? , | ; O Yes O No
(4) Did you appeal from the denial of your motion or petition? , : OG Yes ‘O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Yes [4 No
(6) If your answer to Question (d)(4) is "Yes," state .

_ Name and Jocation of the court where the appeal was filed:

 

 

Docket or case number (if you-know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

 
Case 1:21-cv-10040-LTS Document1 Filed 01/07/21 Page 12 of 15
A0241 - Page 13
(Rev. 01/15)
13. Please answer these additional questions about the petition you are filing:
(a). Have all grounds for relief that you have raised in this petition been preseated to the highest state court
| having jurisdiction? yes O No

{f your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? [fso, which. .

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

14. Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? § OF = Yes X3J No ,
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues -

raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of-any court opinion or order, if available.

 

 

 

 

 

 

 

 

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes xo No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised,

 

 

 

 

 

 
Case 1:21-cv-10040-LTS Document 1 Filed 01/07/21 Page 13 of 15

AO 241 Page 14

(Rev. 01/15) ‘
16. _ Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing: __ wane « Ae yah Ll)

 

 

; (b) At arraignment and plea: _ Some ZL 4 Td CLV?
ates ane Lead wh ae)

 

 

(a) At sentencing: a Jane 4 Caaf Bod 47
(On appear: 6, Vay el. Bena QA

ct “oc ay Sirpee — dw. st ijess OL970
( In any post-conviction proceeding: teh if. A x C V2 LATVAN

Ly 4

(g) Ga appeal from any ruling against you in a post-conviction proceeding: __... Abd é £9, ZA Ce hferthir.-

 

 

 

 

: : ~

— ~, oe wet Sete ee ee tae a ay

 

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? ° oO ves & No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the ©
future? —~ O Yes O No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

po: es . .. eeyee ‘ hee Tae i .
Mui 2. ae meet OSE RESTS a LS : ATR see gt oven

 

 

 

 

 

 
AO 241
(Rev. 01/15)

Case 1:21-cv-10040-LTS Document1 Filed 01/07/21 Page 14 of 15

Page 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 US.C. § 2244(d) provides in

' part that:

@)

A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

- B) the date on which the impediment to filing an application created by State action in violation of

the Constitution or laws of the United States is removed, ifthe applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) “the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 1:21-cv-10040-LTS Document1 Filed 01/07/21 Page 15 of 15

A0 241 : . Page 16
(Rev. 01/15) , : :

(2) _ The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection. ‘

Therefore, petitioner asks that the Court grant the following relief} Hold:an:ieavidentiary hearing to

 

establish the facts, then grant this writ, pursuant to 28 U.S.C.,
Section 2254(d), and appointicounsel.

or any other relief to which petitioner may be entitled.

   

7 LY
Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for. ©

  

Writ of Habeas Corpus was placed in the prison mailing system on / oS (month, date, year).
Executed (signed) on (date).
LAA [Ir Levande

 

’ Signature of Petitioner

if the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 
